    Case 8:20-cv-01468-JAK-RAO Document 66-2 Filed 09/07/21 Page 1 of 2 Page ID
                                    #:11572



1                         UNITED STATES DISTRICT COURT
2                        CENTRAL DISTRICT OF CALIFORNIA
3                                    WESTERN DIVISION
4
       CORE OPTICAL TECHNOLOGIES,                CASE NO: 8:19-cv-02190-JAK-RAO
5      LLC,                                      CASE NO: 8:20-cv-01468-JAK-RAO
                                                 CASE NO: 8:20-cv-01463-JAK-RAO
6                       Plaintiff,
                                                 DECLARATION OF KRISHNAN
7            v.                                  PADMANABHAN IN SUPPORT OF
                                                 DEFENDANTS’ MOTION TO
8      NOKIA CORPORATION and NOKIA               STAY DISCOVERY
       OF AMERICA CORPORATION,
9                                                Action filed: November 12, 2019
       CISCO SYSTEMS, INC.,
10                                               Hearing date: December 6, 2021
       ADVA OPTICAL NETWORKING SE                Time: 8:30 a.m.
11     and ADVA OPTICAL NETWORKING
       NORTH AMERICA, INC.,
12
                        Defendants.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
    Case 8:20-cv-01468-JAK-RAO Document 66-2 Filed 09/07/21 Page 2 of 2 Page ID
                                    #:11573



1           I, Krishnan Padmanabhan, declare and state as follows:
2           1.      I am an attorney at law duly licensed to practice in the State of California.
3     I am an attorney with Winston & Strawn LLP, counsel for defendant Cisco Systems,
4     Inc., ADVA Optical Networking SE, and ADVA Optical Networking North America,
5     Inc. in this case. I have knowledge of the following and, if called as a witness, could
6     and would testify competently to the contents of this declaration.
7           2.      I make this declaration in support of Defendants’ Motion to Stay
8     Discovery.
9           3.      Only two depositions have taken place in the pending cases, i.e., the
10    deposition of Mark Core and a deposition of Nokia Corp. related to jurisdictional
11    discovery.
12          4.      Core Optical has served 30(b)(6) deposition notices on each defendant that
13    comprise 42 topics. These depositions have not been scheduled.
14          5.      The Parties are in the process of negotiating a stipulation regarding email
15    production, which currently provides for the production of up to 25,000 emails from
16    each Defendant Group (i.e., the Nokia Defendants, Cisco, and ADVA). This amounts
17    to the production of up to 75,000 emails from the Defendants.
18          6.      Defendants have three outstanding subpoenas to non-parties (Mr. Derek
19    Kubo, Dr. Harry Tan, and Womble Bond Dickinson) for documents and testimony.
20
21          I declare under penalty of perjury under the laws of the United States that, to
22    the best of my knowledge, the foregoing is true and correct.
23          Executed on September 7, 2021 in New York, New York.
24
25                                            By:    /s/ Krishnan Padmanabhan
26                                                   Krishnan Padmanabhan

27
28

                                               1
                 PADMANABHAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
